Citation Nr: 1435685	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder limitation of motion with rotator cuff tendinitis with impingement syndrome.

2. Entitlement to a total disability rating based upon individual unemployability.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for the right shoulder disability.  The RO assigned an initial disability rating of 20 percent, retroactively effective from October 5, 2009, the date of the Veteran's service connection claim.  The Veteran then perfected a timely appeal of this issue.

At his January 2010 VA examination, the Veteran stated that he is currently unemployed due to his service-connected right shoulder disability.  The Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter for his TDIU claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, are dated from May 2013.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Veteran's right shoulder disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2013), which considers the Veteran's limitation of motion of the arm in determining the appropriate disability rating.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  

At the most recent VA examination in January 2010, the Veteran reported flare-ups and pain of his service-connected right shoulder disability.  However, the VA examiner did not address the functional limitations, if any, caused by the flare-ups and pain.  Thus, the VA examiner did not address the DeLuca or Mitchell provisions.  See DeLuca, 8 Vet. App. at 205-6; Mitchell, 25 Vet. App. at 32.  The Veteran's representative requested a new VA examination based on this deficiency in an August 2010 statement.  Therefore, the Board finds this VA examination to be inadequate.  Thus, on Remand, a VA examiner should determine whether any pain found to be present could significantly limit the Veteran's functional ability during flare-ups or upon repetitive motion of the right arm and/or right shoulder.  

Further, the Veteran's last VA examination to assess the current severity of his service-connected right shoulder disability was in January 2010.  The Board finds that the January 2010 VA examination to be inadequate to assess the Veteran's current levels of severity, since this examination is over four years old.  A new VA examination is required to assess the current severity of the Veteran's service-connected right shoulder disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Regarding the TDIU issue, a remand is also required in order to afford the Veteran a VA medical opinion to determine whether his sole service-connected disability - a right shoulder disability - renders him unemployable.  An opinion on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the Memphis, Tennessee, VAMC since May 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After completing the above actions, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected right shoulder limitation of motion with rotator cuff tendinitis with impingement syndrome.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5200, 5201, 5202, and 5203.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Include ranges of motion for the right shoulder and the right arm.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Note where pain starts upon range of motion testing.  
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the right arm and shoulder, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the right arm and shoulder are used repeatedly over time.
* Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his right shoulder disability.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



